USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
BRUCE OSBORNE and ALLEN SNEED. DOC #:
DATE FILED: _ 3/31/2020
Plaintiffs,
-against- 19 Civ. 9466 (AT)

IOWA SPORTS MANAGEMENT, INC.. and JON ORDER
OSTROWSKL

Defendants.

 

 

ANALISA TORRES, District Judge:

On February 11, 2020, the Court ordered the parties to submit a joint letter and proposed case
management plan by March 30, 2020. ECF No. 22. That submission is now overdue. Accordingly,
it is hereby ORDERED that the parties shall submit their joint letter and proposed case management
plan by 12:00 p.m. on April 2, 2020.

SO ORDERED.

Dated: March 31, 2020
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
